Birdsong, Judge,
dissenting.
Under the facts and applicable law, I am compelled to dissent from the position advocated by my brothers. The facts of this case, in effect, establish a patent defect. The evidence shows that every time a hard blowing rain occurred, water would accumulate on the landings of the stairwell. It was shown that the stairwell was enclosed but apparently the water seeped through the cinder block wall. This condition had manifested itself on numerous occasions over the two or three years preceding the accident. Ms. Pippins testified that this accumulation of water occurred "all the time.” She had negotiated the steps almost daily for over two years and found the puddle of water to be a condition "which was usual.” This standing, water condition, under this evidence, created a situation, which I will assume was readily discernible to both Ms. Pippins and the appellees.
*231It is the general law of this state that where a patent defect is known to the proprietor and the invitee and the invitee continues to act in spite of knowledge of the defect, the invitee assumes any risk incidental to the use of the building involving the patent defect. See Standard Oil Co. v. Harris, 120 Ga. App. 768 (172 SE2d 344); Hyde v. Bryant, 114 Ga. App. 535 (151 SE2d 925); Waddell v. Wofford Oil Co., 84 Ga. App. 617 (66 SE2d 806).
My brothers seek to avoid the consequences of this rule of law by observing that there is a difference between mere knowledge of a defect and a full appreciation of the risk involved. Burns v. Great A & P Tea Co., 105 Ga. App. 823, 825 (125 SE2d 687). They assert that it is a jury question whether Ms. Pippins’ own negligence was the proximate cause of her injuries in the absence of proof that she appreciated the consequences-of her actions in attempting to step over the accumulated water. However, Ms. Pippins admitted that she had seen water on the landing many times before and apparently had safely negotiated passage. She indicated that she was aware that if her rubber soled shoes got wet, they would slip on the steel facing of the steps. Notwithstanding this apparent danger, she took a much larger step than usual just to avoid the consequences of getting her shoe soles wet. She admitted that apparently she was unsuccessful in her effort and slipped on the first step. See Tanner v. Ayer, 150 Ga. App. 709 (258 SE2d 545).
Restatement of the Law, Torts 2d, § 343A (e), p. 219 in substance states that the basis of the proprietor’s liability is his superior knowledge, and if his invitee knóws of the condition or hazard, there is no duty on the part of the proprietor to warn him and there is no liability for resulting harm because the invitee has as much knowledge as the proprietor does and then by voluntarily acting in view of his knowledge, assumes the risk and dangers instant to the known condition.
Under the facts of this case, by her own admissions, Ms. Pippins acknowledged great familiarity with a recurring problem of dampness, what risk that involved, and notwithstanding that risk, undertook continued passage. To me, there could be no clearer case of assumed risk. In my opinion, there being no issue of fact remaining *232as to the assumption of risk by Ms. Pippins and her negligence in taking a "giant” step to avoid the water, the trial court did not err in granting summary judgment to appellee. Holland v. Sanfax Corp., 106 Ga. App. 1, 4 (126 SE2d 442). I would affirm the judgment of the trial court.
I respectfully dissent.